Per Curiam:
For reasons to be stated in an opinion to be filed later, it is, this 11th day of March, 1971, by the Court of Special Appeals of Maryland, ORDERED that the order of the Circuit Court for Anne Arundel County of February 19, 1971, granting the motion for dismissal of the charge against the appellee be, and it is hereby reversed, and the case remanded for further proceedings, and it is hereby declared that Article 66^ of the Annotated Code of Maryland (as found in 1967 Replacement Volume, 1969 Supplement and 1970 Interim Supplement), repealed by Chapter 534 of the Acts of 1970, was effective up to the time of taking effect of the new Article 661/% enacted by that same chapter to stand in its place. The mandate shall issue forthwith. Costs to be paid by the County Council of Anne Arundel County.